PER CURIAM:
The claimant seeks to recover the sum of $5,563.68, representing the premium due from the Department of Motor Vehicles to the West Virginia Public Employees Insurance Board for the month of June, 1977. The Answer admits the validity of the claim, and the case was submitted upon the pleadings. However, in the Notice of Claim filed on September 15, 1977, it is stated that “there were insufficient moneys in the proper account to pay this sum for the last fiscal year”. Following the precedent of Airkem Sales and Service, et al. v. Department of Mental Health, 8 W.Va. Ct. Cl. 180 (1971), the Court must deny the claim.
Claim disallowed.